Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a continuation-in-part of U.S. Pat. No. 10,511,605, issued on Dec. 17, 2019, filed on Jun. 1, 2016 as U.S. application Ser. No. 15/170,048. U.S. application Ser. No. 15/170,048 claims the benefit of U.S. Application No. 62/171,716 filed on Jun. 5, 2015. Both of which are herein incorporated by reference in their entirety.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2019 & 07/28/2021 were filed along and after the mailing date of the Non-Provisional application on 12/16/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DETAILED ACTION
This Office Action is in response to a Non-Provisional application filed on 12/16/2019. In the application, claims 1-20 have been received for consideration and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
The claims 1 and 12 have been rejected on the ground of nonstatutory type double patenting as being unpatentable over claims of U.S. Patent no. US 10,511,605 B2 as follows:
Instant Application # 16/716,445
U.S. Patented No. US 10,511,605 B2
1.
A system for securing electronic data, the system comprising:
a non-transitory computer readable medium of an accessing device storing an executable program configured to be executable by a processor of the accessing device; and
a non-transitory computer readable medium of a host device storing a data structure, the data structure comprising:
an identifier;
embedded data accessible only by first executing the executable program, wherein:
the executable program when executed determines if the accessing device attempting to access the embedded data has permission to access the embedded data;

if the accessing device is determined to have the permission to access the embedded data, the executable program allows the host device to access the embedded data; and
a sensor device positioned between a receiving device and the host device to detect the data structure when transmitted from the host device to the receiving device outside of a predefined area, wherein, during a transmission of data, the sensor device is configured to:
receive the data structure during the transmission from the host device to the receiving device;
detect the identifier of the received data structure;
determine the permission associated with the identifier;

when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroy at least the portion of the embedded data by overwriting at least the portion of the embedded data.
1.
A system for securing electronic data, the system comprising:
a non-transitory computer readable medium of an accessing device storing an executable program configured to be executable by a processor of the accessing device; and
a non-transitory computer readable medium of a host device storing a data structure, the data structure comprising:
an identifier;
embedded data accessible only by first executing the executable program, wherein:
the executable program when executed determines if the accessing device attempting to access the embedded data has permission to access the embedded data;

if the accessing device is determined to have permission to access the embedded data, the executable program allows the host device to access the embedded data; and
a sensor device positioned between a receiving device and the host device to detect the data structure when transmitted from the host device to the receiving device outside of the predefined area, wherein, during the transmission of data, the sensor device is configured to:
receive the data structure during transmission from the host device to the receiving device;
detect the identifier of the received data structure;
access a permission table associating each of a plurality of identifiers with a permission 
when the permission associated with the identifier indicates that the data structure is permitted to be transmitted to the receiving device, transmit the received data structure to the receiving device; and
when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroy the embedded data by overwriting the embedded data.
12.
A method for securing electronic data, the method comprising:
embedding data to be secured in a data structure such that the embedded data is not accessible without first executing an executable program, wherein the data structure is stored in a non-transitory computer readable medium of a host device;

if the accessing device is determined not to have the permission to access the embedded data, destroying at least a portion of the embedded data;
if the accessing device is determined to have the permission to access the embedded data, allowing the accessing device to access the embedded data;
transmitting the data structure to a receiving device outside of a predefined area;
during transmission of the data structure:
receiving the data structure on a network using a sensor device;
detecting using the sensor device an identifier of the data structure;
determining the permission associated with the identifier;
when the permission associated with the identifier indicates that the data structure is permitted to be transmitted to the receiving 
when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroying at least the portion of the embedded data by overwriting at least the portion of the embedded data.
17. 
A method for securing electronic data, the method comprising:
embedding data to be secured in a data structure such that the embedded data is not accessible without first executing an executable program, wherein the data structure is stored in a non-transitory computer readable medium of a host device;

if the accessing device is determined not to have permission to access the embedded data, destroying the embedded data;
if the accessing device is determined to have permission to access the embedded data, allowing the accessing device to access the embedded data;
transmitting the data structure to a receiving device outside of a predefined area;
during transmission of the data structure:
receiving the data structure using a sensor device positioned between the receiving device and the host device;
detecting using the sensor device an identifier of the data structure;
accessing a permission table associating each of a plurality of identifiers
with a permission regarding transmitting and determining a permission associated with the identifier;

when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroying the embedded data by overwriting the embedded data.


The table above shows that claims 1 and 12 of an instant continuation application recite similar limitations as a system, and method claims, and therefore are rejected under the same rationale. Therefore, it would have been obvious to one of the ordinary person skill in the art to build a system or a computer program product, provided with corresponding method. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the instant application are anticipated by the claims in US Patent No. US 10,511,605 B2. 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claims 11 and 20 recites “wherein the permission is determined by comparing an organizational designation of the accessing device to a blacklist of geographic locations”. Examiner consulted the instant specification and did not find support for the above wherein clause specifically the underlined phrase.
For the purpose of examination, this wherein clause will be treated as “wherein the permission is determined by comparing an organizational designation of the accessing device”.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., (US20120151553A1) e.f.d of 23/13/2011 in view of Zhai (US20160352759A1) e.f.d. of 05/25/2015.
Regarding claim 1, Burgess discloses:
A system for securing electronic data, the system comprising:
a non-transitory computer readable medium of an accessing device (i.e. remote attempt to access data file; See [0068]) storing an executable program (See [0016] i.e. embedded autonomous executable program OR Cognitive data framework 2401; See FIG. 24) configured to be executable by a processor of the accessing device ([0016] The present inventive subject matter relates to a cognitive data system for autonomous data decision processing comprising the following elements operably coupled, a data file stored on a storage medium or memory device, and having stored instructions for an embedded autonomous executable program which is executed each time there is an attempt to access, control, or manipulate said data file; a processor for executing said program; an output device for communicating to a user, wherein said communication is based on the result of executing said program in relation to parameters required for said data file by a data file original creator; and an input device for receiving a response to said communication; [0068] The inventive subject matter further relates to an apparatus for handling a cognitive data file with autonomous data decision processing, comprising a storage medium or memory device having stored instructions for an embedded autonomous executable program which is executed each time there is an attempt to access, control, or manipulate said data file); and
a non-transitory computer readable medium of a host device (i.e. the cognitive data system 2400) storing a data structure (i.e. fields that are marked as very smart (vs), smart (s) & somewhat smart (ss) intelligence level data structure, See [0110]), the data structure comprising ([0305] The cognitive data system and method 2400 comprises software coded according to the flow diagrams of FIGS. 3-18. This software code is stored in memory within controller 2400 in one embodiment. When executed by processing unit 2402, this software causes the processing unit to implement the steps set forth in the flow diagrams of FIGS. 3-18. Data is accessed and stored utilizing the removable memory 2405 and/or local fixed memory):
an identifier ([0076] In another preferred embodiment, said network logic comprise network identifiers, protocol(s), network logic, or combinations thereof; [0201] The cognition engine embedded in the cognitive data instantiation can also possess a process that is leveraged to support network capabilities. For example, a process may be embedded that leverages network identifier fields wherein the identifier needs to be an acceptable identifier to route the data; Also see [0110-0140] for additional list of cognitive data structure identifiers);
embedded data accessible only by first executing the executable program, wherein:
the executable program when executed determines if the accessing device attempting to access the embedded data has permission to access the embedded data ([242] If the creator identity equals the user identity then a check is performed to determine if the user_request_type is permitted 1302 based on the stored cognitive data record field settings);
if the accessing device is determined not to have the permission to access the embedded data, the executable program destroys at least a portion of the embedded data ([0201] The cognition engine embedded in the cognitive data instantiation can also possess a process that is leveraged to support network capabilities. For example, a process may be embedded that leverages network identifier fields wherein the identifier needs to be an acceptable identifier to route the data. If the network data does not match the acceptable identifier, the data will self-destruct or perform some function that is acceptable to the data owner. Upon self-destruction, the data can also issue a function to overwrite the memory in which the data resided; [0242] if the user_request_type is not permitted then the user is alerted of the action attempt 1303 and that the action is not permitted thus the request will be denied 1304. This is followed by calling the Tracker Agent 1305, 1102 to log this event ending the process 1311); and
if the accessing device is determined to have the permission to access the embedded data, the executable program allows the host device to access the embedded data ([0242] If the user_request_type is permitted 1310 the Access process is called passing the user_request_type argument 1310 and the process terminates … Conversely, if the user_request_type is permitted 1302 then the user_request_type is permitted and processed 1310); and
detect the identifier of the received data structure ([0107] Another approach to protecting the encryption key is to leverage the cognitive data subject matter disclosed herein. For example, this approach would convert the encryption key into a cognitive data file type, where the key is armed with embedded intelligence so it “knows” where it should be and how it should behave based upon where it is. If the key is not in an environment that is “acceptable”, the key itself optionally could self-destruct and/or send an alert to the owner of the key … a commonly known approach of hashing could be applied to further protect the key, in which the key itself could be hashed with some other known identifier such as an environment identifier (e.g., MAC ID, System ID, User ID, etc.));
determine the permission associated with the identifier ([0073] In a further aspect of the inventive subject matter, said embedded program causes said processor to autonomously execute one or more of the following additional steps … j) determine user access, controls, and/or permissions to data; [0076] In another preferred embodiment, said network logic comprise network identifiers, protocol(s), network logic; [0201] FIGS. 6 and 7 depict the flow diagram of the Data Structure Process 205. This process commences with reading the header and identifier data record fields);
when the permission associated with the identifier indicates that the data structure is permitted to be transmitted to the receiving device, transmit the received data structure to the receiving device ([0200] An example of how this may be used comprises a cognitive data which permits network resources to examine the network information fields to further determine the communications route to send the data. This route can then append the data packet with information that logs the route taken. By way of example, the cognitive data packets are sent to the network resources that are identified as associated to the data); and
when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroy at least the portion of the embedded data by overwriting at least the portion of the embedded data ([0078] In a further preferred embodiment, said creator remote control comprises capability for the creator to allow data file access, to deny data file access, to allow data file copying, to deny data file copying, to allow data file modification, to deny data file modification, to allow data file deletion, to deny data file deletion, to destroy the data file, or combinations thereof; [0201] If the network data does not match the acceptable identifier, the data will self-destruct or perform some function that is acceptable to the data owner. Upon self-destruction, the data can also issue a function to overwrite the memory in which the data resided).
Burgess fails to disclose:
	a sensor device positioned between a receiving device and the host device to detect the data structure when transmitted from the host device to the receiving device outside of a predefined area, wherein, during a transmission of data, the sensor device is configured to: receive the data structure during the transmission from the host device to the receiving device.
However, Zhai discloses:
	a sensor device positioned between (See Figures 2 & 4 depict security sensor positioned between two nodes) a receiving device and the host device to detect the data structure when transmitted from the host device to the receiving device outside of a [0045] The NIDS is configured to monitor data on a transmission line (wireless, Ethernet, fiber optics, etc.) between at least a pair of nodes of a network. The nodes can be any device that transmits or receives data; [0047] FIG. 4 schematically shows that a security sensor may be deployed in a network that transmits data wirelessly. The security sensor may sniff data in wireless communication without physical connection to any nodes of the network; [0048] If an event monitored by the security matches an attack signature, the security sensor may further determine how to handle the event … the system 500 may disable or enable the attack signatures, limit [outside the permitted locations] the applicability of the attack signatures by time, geological location, logic location, IP addresses, etc.),
wherein, during a transmission of data, the sensor device is configured to: 
receive the data structure (i.e. monitoring of data transmission between the nodes, such as IP addresses, counts of events, traffic port numbers, location labels of the hosts or users, users' group labels, time of the day, day of the week, week of the month, etc.; See [0051]) during the transmission from the host device to the receiving device (See FIG. 7; [0045] FIG. 2 schematically shows network intrusion detection systems (NIDS) as an example of a security sensor. The NIDS is configured to monitor data on a transmission line (wireless, Ethernet, fiber optics, etc.) between at least a pair of nodes of a network; [0049] The system 600 may include a data collection module 610. Data collection module 610 may be configured to collect events 691 the security sensor is configured to monitor. For example, the events may be raw data on a transmission line).

The motivation to combine the references is to be able to ensure that legitimate and allowed communication is occurring between the authorized entities only and is secured from malicious actors (See Zhai: [0048]).
Regarding claim 2, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the executable program is embedded in the data structure (Burgess: [0016] The present inventive subject matter relates to a cognitive data system for autonomous data decision processing comprising the following elements operably coupled, a data file stored on a storage medium or memory device, and having stored instructions for an embedded autonomous executable program which is executed each time there is an attempt to access, control, or manipulate said data file; a processor for executing said program; an output device for communicating to a user, wherein said communication is based on the result of executing said program in relation to parameters required for said data file by a data file original creator; and an input device for receiving a response to said communication).
Regarding claim 3, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the sensor device is a network router (Zhai: [0046] FIG. 3 schematically shows a security sensor deployed in a host that is a part of the infrastructure of a network. The host manages traffic between at least two nodes of the network. One of the nodes may be remote. For example, the host can manage traffic between a local server and the internet. The host may be a router, a switch, or a firewall
Regarding claim 4, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the sensor device is a network switch (Zhai: [0046] FIG. 3 schematically shows a security sensor deployed in a host that is a part of the infrastructure of a network. The host manages traffic between at least two nodes of the network. One of the nodes may be remote. For example, the host can manage traffic between a local server and the internet. The host may be a router, a switch, or a firewall).
Regarding claim 5, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the sensor device is a network sniffer (Zhai: [0047] FIG. 4 schematically shows that a security sensor may be deployed in a network that transmits data wirelessly. The security sensor may sniff data in wireless communication without physical connection to any nodes of the network).
Regarding claim 6, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the data structure contains financial data (Burgess: [0214] In this embodiment, “high” security level requires the use of stripping out highly sensitive data from the document data and storing it in a separate cognitive data file. Samples of highly sensitive data could comprise identity numbers such as social security numbers, names, locations, financial numbers, pricing information, etc.).
Regarding claim 7, the combination of Burgess and Zhai discloses:
The system of claim 1, wherein the data structure contains healthcare data (Burgess: [0086] This automated control logic can implement data security standards though the use of rule-based logic as an aid to automate a data security policy (e.g., Health Insurance Portability and Accountability Act)).
Regarding claim 12, Burgess discloses:

A method for securing electronic data, the method comprising: 
embedding data to be secured in a data structure such that the embedded data is not accessible without first executing an executable program, wherein the data structure is stored in a non-transitory computer readable medium of a host device ([0305] The cognitive data system and method 2400 comprises software coded according to the flow diagrams of FIGS. 3-18. This software code is stored in memory within controller 2400 in one embodiment. When executed by processing unit 2402, this software causes the processing unit to implement the steps set forth in the flow diagrams of FIGS. 3-18. Data is accessed and stored utilizing the removable memory 2405 and/or local fixed memory); 
determining if an accessing device has permission to access the embedded data ([242] If the creator identity equals the user identity then a check is performed to determine if the user_request_type is permitted 1302 based on the stored cognitive data record field settings); 
if the accessing device is determined not to have the permission to access the embedded data, destroying at least a portion of the embedded data ([0201] The cognition engine embedded in the cognitive data instantiation can also possess a process that is leveraged to support network capabilities. For example, a process may be embedded that leverages network identifier fields wherein the identifier needs to be an acceptable identifier to route the data. If the network data does not match the acceptable identifier, the data will self-destruct or perform some function that is acceptable to the data owner. Upon self-destruction, the data can also issue a function to overwrite the memory in which the data resided; [0242] if the user_request_type is not permitted then the user is alerted of the action attempt 1303 and that the action is not permitted thus the request will be denied 1304. This is followed by calling the Tracker Agent 1305, 1102 to log this event ending the process 1311); 
if the accessing device is determined to have the permission to access the embedded data, allowing the accessing device to access the embedded data ([0242] If the user_request_type is permitted 1310 the Access process is called passing the user_request_type argument 1310 and the process terminates … Conversely, if the user_request_type is permitted 1302 then the user_request_type is permitted and processed 1310); 
detecting an identifier of the data structure ([0076] In another preferred embodiment, said network logic comprise network identifiers, protocol(s), network logic, or combinations thereof; [0201] The cognition engine embedded in the cognitive data instantiation can also possess a process that is leveraged to support network capabilities. For example, a process may be embedded that leverages network identifier fields wherein the identifier needs to be an acceptable identifier to route the data; Also see [0110-0140] for additional list of cognitive data structure identifiers);
determining the permission associated with the identifier ([0073] In a further aspect of the inventive subject matter, said embedded program causes said processor to autonomously execute one or more of the following additional steps … j) determine user access, controls, and/or permissions to data; [0076] In another preferred embodiment, said network logic comprise network identifiers, protocol(s), network logic; [0201] FIGS. 6 and 7 depict the flow diagram of the Data Structure Process 205. This process commences with reading the header and identifier data record fields); 
[0200] An example of how this may be used comprises a cognitive data which permits network resources to examine the network information fields to further determine the communications route to send the data. This route can then append the data packet with information that logs the route taken. By way of example, the cognitive data packets are sent to the network resources that are identified as associated to the data); and 
when the permission associated with the identifier indicates that the data structure is not permitted to be transmitted to the receiving device, destroying at least the portion of the embedded data by overwriting at least the portion of the embedded data ([0078] In a further preferred embodiment, said creator remote control comprises capability for the creator to allow data file access, to deny data file access, to allow data file copying, to deny data file copying, to allow data file modification, to deny data file modification, to allow data file deletion, to deny data file deletion, to destroy the data file, or combinations thereof; [0201] If the network data does not match the acceptable identifier, the data will self-destruct or perform some function that is acceptable to the data owner. Upon self-destruction, the data can also issue a function to overwrite the memory in which the data resided).
Burgess fails to disclose:
transmitting the data structure to a receiving device outside of a predefined area; during transmission of the data structure: receiving the data structure on a network using a sensor device.
However, Zhai discloses:
	transmitting the data structure to a receiving device outside of a predefined area ([0045] The NIDS is configured to monitor data on a transmission line (wireless, Ethernet, fiber optics, etc.) between at least a pair of nodes of a network. The nodes can be any device that transmits or receives data; [0047] FIG. 4 schematically shows that a security sensor may be deployed in a network that transmits data wirelessly. The security sensor may sniff data in wireless communication without physical connection to any nodes of the network; [0048] If an event monitored by the security matches an attack signature, the security sensor may further determine how to handle the event … the system 500 may disable or enable the attack signatures, limit the applicability of the attack signatures by time, geological location, logic location, IP addresses, etc.);
during transmission of the data structure: receiving the data structure (i.e. monitoring of data transmission between the nodes, such as IP addresses, counts of events, traffic port numbers, location labels of the hosts or users, users' group labels, time of the day, day of the week, week of the month, etc.; See [0051]) on a network using a sensor device (See FIG. 7; [0045] FIG. 2 schematically shows network intrusion detection systems (NIDS) as an example of a security sensor. The NIDS is configured to monitor data on a transmission line (wireless, Ethernet, fiber optics, etc.) between at least a pair of nodes of a network; [0049] The system 600 may include a data collection module 610. Data collection module 610 may be configured to collect events 691 the security sensor is configured to monitor. For example, the events may be raw data on a transmission line).

The motivation to combine the references is to be able to ensure that legitimate and allowed communication is occurring between the authorized entities only and is secured from malicious actors (See Zhai: [0048]).
Regarding claim 13, the combination of Burgess and Zhai discloses:
The method of claim 12, wherein the sensor device is a network router (Zhai: [0046] FIG. 3 schematically shows a security sensor deployed in a host that is a part of the infrastructure of a network. The host manages traffic between at least two nodes of the network. One of the nodes may be remote. For example, the host can manage traffic between a local server and the internet. The host may be a router, a switch, or a firewall).
Regarding claim 14, the combination of Burgess and Zhai discloses:
The method of claim 12, wherein the sensor device is a network sniffer (Zhai: [0047] FIG. 4 schematically shows that a security sensor may be deployed in a network that transmits data wirelessly. The security sensor may sniff data in wireless communication without physical connection to any nodes of the network).
Regarding claim 15, the combination of Burgess and Zhai discloses:
The method of claim 12, wherein the data structure contains financial data (Burgess: [0214] In this embodiment, “high” security level requires the use of stripping out highly sensitive data from the document data and storing it in a separate cognitive data file. Samples of highly sensitive data could comprise identity numbers such as social security numbers, names, locations, financial numbers, pricing information, etc.).
Regarding claim 16, the combination of Burgess and Zhai discloses:
The method of claim 12, wherein the data structure contains healthcare data (Burgess: [0086] This automated control logic can implement data security standards though the use of rule-based logic as an aid to automate a data security policy (e.g., Health Insurance Portability and Accountability Act)).

Claims 8-10, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., (US20120151553A1) e.f.d of 23/13/2011 in view of Zhai (US20160352759A1) e.f.d. of 05/25/2015 and further in view of Mahaffey et al., (US20150128205A1) e.f.d. of 11/04/2013.
Regarding claim 8, the combination of Burgess and Zhai fails to disclose:
	The system of claim 1, wherein the permission is determined by comparing the accessing device to a whitelist.
However, Mahaffey discloses:
	wherein the permission is determined by comparing the accessing device to a whitelist ([0126] Providing a secure connection or safe browsing experience may be facilitated through controlling a domain name system (DNS) server for resolving network addresses of all connections via whitelisting or blacklisting by specific domains or top-level domains (TLDs) or categories of destinations; [0226] In another example, a triggering event or condition may be a download of a malicious application. A component provided by a service provider, such as Lookout®, may be monitoring outgoing requests made by applications executing on a mobile communications device. The component may be a malware identifier that may determine that an application on the mobile communications device is attempting to download a malicious file. The malware identifier may make this determination based on a comparison between the name of the file to be downloaded, and a list of known malicious files. The malware identifier may also make this determination based on an analysis of a website or DNS address associated with the file; [0314] Whitelisting techniques, blacklisting techniques, or both may used to help determine the network connection type. For example, in a specific implementation, a security policy includes a listing of remote destination categories. In this specific implementation, if a remote destination falls within a category of the listing, a network connection of a first type may be required between the mobile communications device and the remote destination).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in allowed [whitelist] category to communicate with the local device, as disclosed by Mahaffey.
	The motivation to monitor and check the remote device(s) whether they are in allowed category to communication with the local device is to proactively protect the local device from communicating with malicious entities (See Mahaffey: [0214]).  
Regarding claim 9, the combination of Burgess and Zhai fails to disclose:
The system of claim 1, wherein the permission is determined by comparing the accessing device to a blacklist.
However, Mahaffey discloses:
wherein the permission is determined by comparing the accessing device to a blacklist ([0058] attempted connections to blacklisted domains and/or internet protocol (IP) addresses or ranges may be detected and/or prevented. The blacklisting of domains and addresses may be at any level of the domain structure. For example, a domain may be blacklisted if it matches “*.ru” or “*.badsite.ru.” Furthermore, blacklisting may include specific IP addresses, or IP address blocks for specific organizations or geographic top-level domains; [0126] Providing a secure connection or safe browsing experience may be facilitated through controlling a domain name system (DNS) server for resolving network addresses of all connections via whitelisting or blacklisting by specific domains or top-level domains (TLDs) or categories of destinations).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in disallowed [blacklist] category to communicate with the local device, as disclosed by Mahaffey.
	The motivation to monitor and check the remote device(s) whether they are in allowed category to communication with the local device is to proactively protect the local device from communicating with malicious entities (See Mahaffey: [0214]).  
Regarding claim 10, the combination of Burgess and Zhai fails to disclose:
The system of claim 1, wherein the permission is determined by comparing a GPS location of the accessing device to a blacklist of geographic locations.
However, Mahaffey discloses:
[0266] In some implementations, an operation may be performed in response to determining that an application is attempting to connect to or request content from a server in a particular country. For example, a SNC policy manager may include a country blacklist that specifies that all traffic being sent to one or more particular countries should be dropped. A system component, such as a safe browsing module, may identify a destination country for each request leaving the mobile communications device based on the country that the DNS address associated with the request resolves to. If the country identified based on the DNS address matches a country identified in the blacklist, a system component, such as a SNC service manager, may drop the request).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in disallowed [blacklist] category to communicate with the local device, as disclosed by Mahaffey.
The motivation to monitor and check the remote device(s) whether they are in allowed category to communication with the local device is to proactively protect the local device from communicating with malicious entities (See Mahaffey: [0214]).  
Regarding claim 17, the combination of Burgess and Zhai fails to disclose:
The method of claim 12, wherein the permission is determined by comparing the accessing device to a whitelist.
However, Mahaffey discloses:
[0126] Providing a secure connection or safe browsing experience may be facilitated through controlling a domain name system (DNS) server for resolving network addresses of all connections via whitelisting or blacklisting by specific domains or top-level domains (TLDs) or categories of destinations; [0226] In another example, a triggering event or condition may be a download of a malicious application. A component provided by a service provider, such as Lookout®, may be monitoring outgoing requests made by applications executing on a mobile communications device. The component may be a malware identifier that may determine that an application on the mobile communications device is attempting to download a malicious file. The malware identifier may make this determination based on a comparison between the name of the file to be downloaded, and a list of known malicious files. The malware identifier may also make this determination based on an analysis of a website or DNS address associated with the file; [0314] Whitelisting techniques, blacklisting techniques, or both may used to help determine the network connection type. For example, in a specific implementation, a security policy includes a listing of remote destination categories. In this specific implementation, if a remote destination falls within a category of the listing, a network connection of a first type may be required between the mobile communications device and the remote destination).
	It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in allowed [whitelist] category to communicate with the local device, as disclosed by Mahaffey.
See Mahaffey: [0214]).  
Regarding claim 18, the combination of Burgess and Zhai fails to disclose:
The method of claim 12, wherein the permission is determined by comparing the accessing device to a blacklist.
However, Mahaffey discloses:
wherein the permission is determined by comparing the accessing device to a blacklist ([0058] attempted connections to blacklisted domains and/or internet protocol (IP) addresses or ranges may be detected and/or prevented. The blacklisting of domains and addresses may be at any level of the domain structure. For example, a domain may be blacklisted if it matches “*.ru” or “*.badsite.ru.” Furthermore, blacklisting may include specific IP addresses, or IP address blocks for specific organizations or geographic top-level domains; [0126] Providing a secure connection or safe browsing experience may be facilitated through controlling a domain name system (DNS) server for resolving network addresses of all connections via whitelisting or blacklisting by specific domains or top-level domains (TLDs) or categories of destinations).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in disallowed [blacklist] category to communicate with the local device, as disclosed by Mahaffey.
See Mahaffey: [0214]).  
Regarding claim 19, the combination of Burgess and Zhai fails to disclose:
The method of claim 12, wherein the permission is determined by comparing a GPS location of the accessing device to a blacklist of geographic locations.
However, Mahaffey discloses:
wherein the permission is determined by comparing a GPS location of the accessing device to a blacklist of geographic locations ([0266] In some implementations, an operation may be performed in response to determining that an application is attempting to connect to or request content from a server in a particular country. For example, a SNC policy manager may include a country blacklist that specifies that all traffic being sent to one or more particular countries should be dropped. A system component, such as a safe browsing module, may identify a destination country for each request leaving the mobile communications device based on the country that the DNS address associated with the request resolves to. If the country identified based on the DNS address matches a country identified in the blacklist, a system component, such as a SNC service manager, may drop the request).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which monitors outgoing requests to remote device(s) and check whether they are in disallowed [blacklist] category to communicate with the local device, as disclosed by Mahaffey.
See Mahaffey: [0214]).  

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Burgess et al., (US20120151553A1) e.f.d of 23/13/2011 in view of Zhai (US20160352759A1) e.f.d. of 05/25/2015 in view of Shing., (US20090193501A1) e.f.d. of 01/28/2008.
Regarding claim 11, the combination of Burgess and Zhai fails to disclose:
The system of claim 1, wherein the permission is determined by comparing an organizational designation of the accessing device.
However, Shing discloses:
	wherein the permission is determined by comparing an organizational designation of the accessing device ([0032] According to the record information program the person or personnel's identity, after successful authentication procedure which is to store the information of personal authentication device, document access device will give the permission to the authorized person or personnel to access to the designated document or article. The communication between personal authenticate device and document access device ensures that only the authorized person or personnel can access to the right document or article location).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which can implement a system which is capable to capture and track the 
The motivation to include system for monitoring life cycle of the document by the person or personnel is to ensure only authorized and designated person is handling the document or file (See Shing: Abstract).
Regarding claim 20, the combination of Burgess and Zhai fails to disclose:
The system of claim 1, wherein the permission is determined by comparing an organizational designation of the accessing device.
However, Shing discloses:
	wherein the permission is determined by comparing an organizational designation of the accessing device ([0032] According to the record information program the person or personnel's identity, after successful authentication procedure which is to store the information of personal authentication device, document access device will give the permission to the authorized person or personnel to access to the designated document or article. The communication between personal authenticate device and document access device ensures that only the authorized person or personnel can access to the right document or article location).
It would have been obvious to one of the ordinary person skilled in the art before the effective filing date of the claimed invention to modify the Burgess and Zhai references and include a system which can implement a system which is capable to capture and track the activities life cycle of the document, evidence, file or article life cycle by a person or personnel using the tracking management system server, as disclosed by Shing.
See Shing: Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.A./Patent Examiner, Art Unit 2432                                                                                                                                                                                                        
/SYED A ZAIDI/Primary Examiner, Art Unit 2432